Citation Nr: 0906581	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  07-24 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as due to exposure to 
herbicides.

2.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to January 
1971.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Little Rock, Arkansas, that denied the benefits sought on 
appeal.  

The Board notes that although additional medical evidence was 
submitted after the last supplemental statement of the case, 
in an August 2008 VA Form 21-4138, the Veteran waived his 
right to have this evidence reviewed in the first instance by 
the RO.

In addition, the Board notes that at the August 2008 hearing, 
the Veteran raised the issue of entitlement to a total rating 
based on unemployability.  This issue is referred to the RO 
for appropriate action.  In addition, in a November 2007 
letter, the Veteran also raised the issue of entitlement to 
service connection for hearing loss.  This too is referred to 
the RO for appropriate action.

The issue of entitlement to an initial increased rating for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The Veteran's chronic obstructive pulmonary disease was not 
incurred in service, is not shown to be causally or 
etiologically related to service, and is not shown to have 
been caused by in-service herbicide exposure.
CONCLUSION OF LAW

The criteria for service connection for chronic obstructive 
pulmonary disease have not been met.  38 U.S.C.A. §§ 1110, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for chronic obstructive 
pulmonary disease.  He contends that his exposure to Agent 
Orange in Vietnam caused this condition.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

In addition, the law provides that the Veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes colitis or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). However, as indicated 
above, notwithstanding the foregoing, regulations provide 
that service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  Combee v. Brown, 34 F. 
3d. 1039 (Fed. Cir. 1994).  

Here, the Veteran has a current diagnosis of chronic 
obstructive pulmonary disease, documented, for example, at a 
VA examination of April 2007.  

However, the Board the Board cannot find that the Veteran's 
chronic obstructive pulmonary disease was incurred in or 
aggravated by active service.  The Board notes that some of 
the Veteran's service treatment records appear to be missing.  
His separation examination, for example, is not of record.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Despite this, 
the evidence does not support the in-service incurrence of 
the Veteran's chronic obstructive pulmonary disease.  His 
entrance examination was normal.  While the Veteran appears 
to have reported a history of asthma to the examiner, on his 
entrance examination report the physician noted, "[h]istory 
from applicant does not sound like asthma; single episode of 
resp. difficulty at age 10 yrs., Rx'd by bed rest."  Service 
treatment records also show a subjective complaint of asthma 
by the Veteran in September 1968, but asthma was not 
diagnosed or assessed in the physician's notes.  There is no 
other documentation of respiratory difficulty, or 
specifically, chronic obstructive pulmonary disease, in the 
service treatment records.  For these reasons, the evidence 
does not support the in-service incurrence of the Veteran's 
chronic obstructive pulmonary disease.

In addition, the only nexus opinion associated with the 
claims file is that of the April 2007 examiner, who 
concluded, "[i]n my opinion, this patient's currently 
endstage chronic obstructive lung disease is less likely than 
not related to the complaints that he had in the service in 
1968. He gave a history of asthma prior to his enlistment. He 
was not treated for asthma in the service, and did well up 
until five years ago. He does have endstage chronic 
obstructive pulmonary disease now, but in my opinion that is 
not related to his complaints that he had in service, and 
likewise I do not feel it was exacerbated by the service."  

Due to the lack of support for the in-service incurrence of 
chronic obstructive pulmonary disease, as well as the April 
2007 negative nexus opinion and the absence of any nexus 
opinion to the contrary, the Veteran's claim must be denied 
on a direct basis.  The Board further finds that service 
connection cannot be awarded on a presumptive basis because 
chronic obstructive pulmonary disease is not included in the 
enumerated list of diseases eligible for presumptive service 
connection as due to herbicide exposure.  38 C.F.R. 
§3.309(e).  The Board notes there is no positive association 
between exposure to herbicides and any condition for which 
the Secretary of Veteran's Affairs (Secretary) has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994).  

For all of these reasons, the Veteran's claim must be denied.  
In reaching this decision the Board considered the Veteran's 
arguments in support of his assertion that his rectal 
bleeding is related to service.  The Veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
May 2006 provided the Veteran with an explanation of the type 
of evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
The letter specifically informed the Veteran that he should 
submit any additional evidence that he had in his possession.  
The May 2006 letter, in addition to a separate letter of July 
2006, provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the Veteran that any additional information or 
evidence is needed.

Not all of the Veteran's duty-to-assist letter were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service treatment records and post service treatment records 
have been obtained.  He had a personal hearing before the 
Board, although the record reflects he chose not to provide 
testimony as to his respiratory claim.  He was afforded a VA 
examination in April 2007.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  Indeed, in May 2008 the Veteran indicated 
he has no additional evidence to submit.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.


REMAND

A remand is necessary in order to determine the current level 
of severity of the Veteran's PTSD.  It is apparent from 
recent clinical notes and the Veteran's August 2008 hearing 
testimony that his symptoms have worsened since his last VA 
examination.  For example, at the hearing the Veteran 
testified his symptoms have recently resulted in violent 
tendencies, including homicidal threats and suicidal 
ideation.  He testified that he threatened to blow up the 
building of his local Regional Office to an office worker who 
was helping him there.  He also testified that he did not 
report either his homicidal or suicidal ideation to the last 
VA examiner because he was afraid he would be arrested or 
hospitalized for his statements.  Recently, in May 2008, his 
treating physician at the VA, Irving Kuo, M.D., submitted a 
statement indicating the Veteran is now unable to work due to 
his PTSD symptoms.  None of this symptomatology has been 
noted in the record prior to this, and in fact, the evidence 
has been to the contrary.  The March 2007 VA examiner, for 
example, found the Veteran's PTSD had no effect on his 
employment.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (Finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  A VA 
examination is necessary to provide a thorough assessment of 
the Veteran's current level of functioning due to his PTSD.

Additionally, it appears the Veteran currently obtains 
treatment for his PTSD through the VA Medical Center in 
Little Rock, Arkansas.  Any updated treatment records should 
be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all updated treatment records from 
the VA Medical Center in Little Rock, 
Arkansas.  Ask the Veteran if he has 
received treatment from any other VA 
facility and obtain and associate with 
the claims file any such records.

2.  Schedule the Veteran for a VA 
examination with a psychologist or 
psychiatrist in order to determine the 
current severity of his PTSD.  The 
examiner should identify and completely 
describe all current symptomatology.  
The Veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130 (2008).  The 
pertinent rating criteria must be 
provided to the examiner.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2008).

After all of the above actions have been completed, 
readjudicate the Veteran's claim.  If the claim remains 
denied, issue to the Veteran a supplemental statement of the 
case, and afford the appropriate period of time within which 
to respond thereto.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


